START, C. J.
(concurring). I concur in the conclusion reached in this case, on the ground that if the work, in the execution of which the plaintiff’s intestate was assisting as the servant of the defendant, was of such a character that ordinary care required the giving of proper orders as to its execution, so as to insure the safety of the workman (and I think it wa.s), the giving of such orders was the absolute duty of the defendant. Whoever was authorized to give such orders was a vice principal. It is the duty and the right of the master, in such cases, to give proper orders; and the duty of the workmen, whether they know more or less than the person giving the orders, to obey, unless it be obvious to them that such obedience will expose them to unusual and unnecessary dangers. Carlson v. Northwestern T. E. Co., 63 Minn. 428, 65 N. W. 914. I am of the opinion that in the case at bar the authority of the person giving the orders, and whether he was guilty of negligence in the premises, resulting in the death of the plaintiff’s intestate, were questions which should have been submitted to the jury.